Citation Nr: 1648363	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  12-30 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.

4.  Entitlement to service connection for chloracne, to include as due to herbicide exposure.

5.  Entitlement to service connection for bilateral foot fungus, to include as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from January 1965 to November 1967, to include honorable service in the Republic of Vietnam, and in the Army National Guard from March 24, 1970, to April 3, 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record in this case shows that the Veteran requested a video conference hearing before a Veterans Law Judge (VLJ) at his local VA office in an October 2012 Form 9 - Appeal to the Board of Veterans' Appeals.

On June 5, 2015, the Veteran was notified that he was scheduled for a hearing at the St. Petersburg RO on July 17, 2015.  Prior to the hearing on June 29, 2015, the Veteran's representative requested that the hearing be rescheduled as the Veteran was unable to secure transportation from Orlando to St. Petersburg.

As such, a new hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested video conference hearing before a VLJ at the RO.  The RO should notify the Veteran of the date and time of the hearings, in accordance with 38 C.F.R. § 20.704(b).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




